Citation Nr: 0722642	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for defective vision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from December 1957 to December 1961.  

The veteran was initially denied service connection for 
defective vision in January 1963.  A letter was mailed to the 
veteran explaining that his vision problems were of a 
congenital or developmental nature and therefore not a 
disability for which service connection could be granted.  
The veteran did not appeal that decision.  	

In March 2003, the veteran filed to reopen his previously-
denied claim of entitlement to service connection for 
defective vision.  He also sought service connection for 
bilateral hearing loss and hypertension.  The veteran's 
claims were denied by the RO in a June 2003 rating decision.  
The veteran has timely perfected an appeal. 

As set forth in more detail below, the veteran's claim of 
entitlement to service connection for defective vision is 
being reopened due to the receipt of evidence which is deemed 
to be new and material.  The issue is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service, to include noise exposure therein.

2.  The competent medical evidence of record does not support 
a finding that the veteran's currently diagnosed hypertension 
existed during military service. 

3.  The medical evidence of record does not support a finding 
that a relationship exists between the veteran's currently 
diagnosed hypertension and his military service.

4.  In January 1963, the RO denied the veteran's claim of 
entitlement to service connection for defective vision.  A 
timely appeal as to that issue was not perfected.

5.  The evidence associated with the claims folder subsequent 
to the RO's January 1963 rating decision pertains to the 
incurrence of an in-service injury or aggravation of the 
veteran's left eye, which had not been established at the 
time of the prior final denial.  The additionally received 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The RO's January 1963 decision denying the claim of 
entitlement to service connection for defective vision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

4.  Since the January 1963 RO decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for defective vision is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and hypertension.  The veteran is also 
seeking entitlement to service connection for defective 
vision.  Implicit in his presentation is the contention that 
he has submitted new and material evidence which is 
sufficient to reopen his claim, which was denied by the RO in 
a January 1963 decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  With respect 
to the veteran's claims of entitlement to service connection 
for bilateral hearing loss and hypertension, the Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 3, 2003.  Specifically, the letter included a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service." 

With respect to the veteran's claim to reopen, the above-
mentioned June 2003 letter apprised the veteran as to what 
would be required to reopen his claim of entitlement to 
service connection for defective vision.  The RO informed the 
veteran that in order for VA to reconsider the issue, he must 
submit "new and material evidence."  Specifically, he was 
informed: "New evidence is evidence that has not previously 
been considered.  Evidence that is merely cumulative and 
tends to reinforce a previously well-established point is not 
considered new.  Material evidence is evidence that is 
relevant to the issue of service connection."  See June 2003 
VCAA letter.   

The Board notes that the language used in the June 2003 VCAA 
letter substantially follows the regulatory language of 
38 C.F.R. § 3.156.  The Board further notes that the veteran 
was provided with specific notice as to what evidence would 
be material to his defective vision claim.  To wit, the RO 
informed the veteran: "In order for us to reconsider this 
issue, you must submit new and material evidence to show that 
the condition was incurred in or aggravated by your active 
military service."  As such, the veteran was advised of the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claims and satisfies 
the requirements of Kent.  In any event, since the claim of 
defective vision is being reopened, there can be no error 
based on any inadequate Kent notice.

With respect to the veteran's service connection claims, the 
RO informed the veteran of VA's duty to assist him in the 
development of his claims in the above-referenced June 2003 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal agencies."  
With respect to private treatment records, the letter 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  

The June 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original]. 

The Board notes that that the June 2003 letter from the RO 
specifically informed the veteran: "It's still your 
responsibility to support your claim with appropriate 
evidence."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case elements (1) and (2), veteran status and 
existence of a disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claims.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's  service connection claims were 
denied based on element (3), a connection between the 
veteran's military service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
veteran's bilateral hearing loss and hypertension claims, 
elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, service medical and 
personnel records and provided the veteran with an 
audiological examination.  

With respect to the veteran's defective vision claim, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112, and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
[it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a VA examination 
conducted in June 2003 reveals that the veteran has bilateral 
hearing loss as described by 38 C.F.R. § 3.385 (2006).  
Hickson element (1) has therefore been satisfied. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss or indeed of any ear disease in 
service.  The service medical records reveal that the veteran 
did not report any hearing problems while in service, and the 
veteran's ears were noted as normal upon separation.  In 
addition, the evidence does not show hearing loss within the 
one year presumptive period after service.  Indeed, hearing 
loss was not diagnosed until 2003, many decades after 
service.

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the veteran states that he was exposed to noise from live-
fire exercises and aircraft noise without the aid of hearing 
protection.  
The veteran's personnel records reveal that he was an 
amphibious tractor crewman.  
Based on the veteran's MOS, the Board finds, for the purposes 
of this decision only, that Hickson element (2) has been met.

With respect to Hickson element (3), the June 2003 VA 
examiner reviewed the veteran's claims folder, conducted a 
through examination and concluded that "it [is] less than 
likely that the veteran's hearing loss [was] the result of 
military service."  In making a decision the examiner 
considered the veteran's pre- and post-service noise exposure 
to firearms, power tools, farming and trucking equipment and 
determined that there was not enough evidence to attribute 
the veteran's current bilateral hearing loss to military 
service.  This opinion appears to be congruent with the 
evidence of record, which as alluded to above does not 
indicate any hearing problems in service or for many years 
thereafter.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his bilateral 
hearing loss and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Consequently, Hickson 
element (3) has not been met and the veteran's claim fails on 
this basis. 

Conclusion 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson element (3) has not been 
met.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for hypertension.

Pertinent law and regulations

Service connection - in general

The elements necessary to establish service connection have 
been set forth above. For hypertension, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a December 2003 medical 
report from the VAMC in Minneapolis indicates that the 
veteran has a past medical history of hypertension.    
Hickson element (1) has therefore been satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the  service medical records contain blood pressure 
readings taken during the veteran's entrance and separation 
physical examinations.  These records reveal that during the  
enlistment examination on December 10, 1957 the veteran's 
blood pressure was recorded as 150/78 (systolic/diastolic); 
no diagnosis of hypertension was made and the veteran was 
accepted into service.  On separation, blood pressure was 
recorded as 132/88 on December 5, 1961.  These are the only 
in-service blood pressure readings of record. 

During the veteran's separation physical a note was made that 
the veteran's blood pressure dropped to 132/88 after rest.  
The veteran and his representative argue that this statement 
assumes that the veteran's blood pressure was elevated upon 
initial examination and therefore service connection should 
be granted.  The Board will assume for the sake of argument 
that the veteran and his representative are correct and that 
the veteran's blood pressure was elevated (extent not known) 
upon the first reading, he was told to rest and another blood 
pressure reading was taken, which was specifically noted to 
be "normal".  Such circumstances hardly meet the above 
mentioned requirements necessary to establish hypertension in 
service.  Indeed, the examining military physician clearly 
noted "normal blood pressure".  

There are in fact no elevated blood pressure readings during 
service.  The elevated reading came at enlistment.  Moreover, 
a review of the service medical records reveals that the 
veteran was never treated or diagnosed with hypertension 
while in service.  Based on the veteran's in-service blood 
pressure readings and the requirements set forth above, the 
Board finds that the veteran did not have hypertension while 
in military service.  

In addition, there is no evidence of hypertension during the 
one year presumptive period after service.  Hypertension was 
evidently initially diagnosed decades after the veteran left 
military service.

 For these reasons, Hickson element (2) has therefore not 
been met and the veteran's claim fails on this basis. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's currently 
diagnosed hypertension to his military service almost a half 
century ago.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his hypertension 
and military service, any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
supra.  Accordingly, Hickson element (3), medical nexus, has 
also not been satisfied, and the claim fails on that basis as 
well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension, as Hickson elements (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.





3.  Whether new and material evidence has been received which 
is sufficient to reopen the veteran's previously-denied claim 
of entitlement to service connection for defective vision. 

Pertinent law and regulations

Service connection - in general 

The requirements necessary to establish service connection 
have been set forth above. 

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.
The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

In January 1963 the veteran filed a claim for loss of 
eyesight.  The evidence of record at the time of the RO's 
decision included the veteran's service medical records and 
statements from the veteran's friends and family.  

The veteran's service medical records indicate that upon 
entrance to the Marine Corps the veteran had alternating 
strabismus with visual acuity of 20/20 in both eyes.  Four 
days later a medical note changed his eyesight level to 20/20 
in his right eye and 20/400 in his left.  
 
Service medical records indicate the veteran was treated for 
eye pain in January 1958.  Military records also indicate 
that he had eye surgery to correct his strabismus in July 
1958.  The eye surgery eliminated the strabismus and left the 
veteran with 20/200 vision in his left eye.  Upon separation 
from the Marine Corps the veteran's vision remained 20/20 in 
his right eye and 20/200 in his left eye.  

In January 1963, the RO denied the veteran's claim of 
entitlement to service connection on the basis that the 
veteran's strabismus and vision difficulties were a 
"constitutional or developmental abnormality and not a 
disability under the law."  The veteran was informed of the 
RO's decision by letter dated February 8, 1963, which 
included his appeal rights.  The veteran did not initiate an 
appeal. 

The evidence associated with the veteran's claims folder 
since the January 1963 RO decision will be analyzed below. 

Analysis 

As has been described above, the RO initially denied the 
veteran's claim of entitlement to service connection for 
defective vision in an unappealed January 1963 decision.  In 
the decision the RO stated that the veteran's eye condition 
was a congenital defect which was not incurred or aggravated 
during his military service.  

The RO's January 1963 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2006).  As explained above, the veteran's claim for 
defective vision may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board's initial 
inquiry therefore concerns whether new and material evidence 
has been submitted which is sufficient to reopen the claim.  
The Board's inquiry will be directed to the question of 
whether any additionally received (i.e., after January 1963) 
evidence bears directly and substantially upon the specific 
matter under consideration.  

Evidence associated with the veteran's claims folder since 
the RO's January 1963 decision includes: statements made by 
the veteran; a December 2003 eye examination, and; the 
veteran's service personnel records.

In a statement dated March 28, 2004, the veteran stated that 
while in boot camp he was hit in the eye with a stick and 
began having eye pain.  This information is congruent with 
the service medical records, which documented in-service eye 
pain but were not specific concerning its cause. 

The veteran's personnel records reveal that when he was 
reexamined in 1968 for enlistment into the United States 
Marine Corps Reserves his vision was listed as 20/400 in his 
left eye. 

In a December 2003 opinion, S.B.R., M.D., stated that the 
etiology of the veteran's vision was difficult to determine, 
but opined that the veteran vision difficulty might stem from 
a longstanding optic nerve injury.  This medical report 
appears to be consistent with other evidence of record, 
namely the veteran's statements that he injured his eye with 
a pogo stick and the service medical records that document 
treatment for eye pain. 

After having carefully considered the matter, the Board 
believes that the additionally added evidence referred to 
above is new and material evidence which serves to reopen the 
claim.  In particular, the report of Dr. S.B.R. which states 
that the veteran's vision difficulties may stem from a long 
standing optic nerve injury.  This report relates to an 
unestablished fact necessary to substantiate the claim and it 
presents a reasonable possibility of substantiating the 
claim.  

Additional comment

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In particular, the standard of review changes at this point.   
As was discussed in connection with the first two issues on 
appeal, in rendering a decision on the merits, Board's 
responsibility is to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  In evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility, and therefore the probative value, 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As will be explained below, additional development 
must be accomplished.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for hypertension is denied. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for defective vision is 
reopened.  To that extent only, the appeal is allowed. 


REMAND

For reasons stated immediately below, the Board finds that 
the issue of entitlement to service connection for defective 
vision must be remanded to the agency of original 
jurisdiction.

As described above, there is now evidence of record in the 
form of the December 2003 report of Dr. S.B.R., which 
suggests the veteran's current vision difficulties stem from 
a longstanding optic nerve injury.  This report, while 
sufficient to reopen the claim, is not sufficient to allow 
the claim because it was not adequately explained.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].

The Board cannot proceed to a decision because there remains 
unanswered medical questions.  Specifically, the record is 
unclear as to whether or not the veteran's decreased visual 
acuity in service was the result of the eye injury reported 
by the veteran or rather was due progression of his 
congenital strabismus.  There is also the matter of whether 
the surgery performed in service to correct strabismus had 
the unintended side effect of decreasing the veteran's visual 
acuity.  These questions cannot be answered by the Board 
itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Accordingly, the 
case must be remanded for a medical opinion.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should arrange for the veteran's 
claims folder to be reviewed by a physician 
with appropriate expertise. The reviewing 
physician should render an opinion as to 
whether the veteran's current defective 
vision was incurred or aggravated during or 
due to his military service  In particular, 
if practicable the examiner should indicate 
whether the decrease in the veteran's 
visual acuity was due to natural 
progression of the strabismus, was a 
consequence (expected or unexpected) of the 
July 1958 surgery to correct the 
strabismus, was due to an eye injury as 
claimed by the veteran, or was due to some 
other cause.  If the reviewing physician 
deems it to be necessary, examination of 
the veteran may be scheduled.  The opinion 
should be associated with the veteran's VA 
claims folder. 

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims for entitlement to service 
connection for defective vision.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


